876 F.2d 894
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Herman PURYEAR, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1147.
United States Court of Appeals, Sixth Circuit.
June 14, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff appeals the order reducing his requested amount of attorney fees to be awarded in this social security action.  The defendant moves to remand the case to the district court for further consideration of this question pursuant to standards announced in Rodriguez v. Secretary of Health and Human Services, 865 F.2d 739 (6th Cir.1989) (en banc).  The plaintiff has not responded.


2
Upon consideration, we conclude that a remand to the district court in light of Rodriguez is appropriate.


3
It is therefore ORDERED that the motion to remand is granted.